United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE ARMY,
CARL R. DARNALL MEDICAL CENTER,
Fort Hood, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-219
Issued: August 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 1, 2010 appellant timely appealed the October 13, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which found that she received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of $1,348.97 for the
period July 20 to 31, 2010; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly decided to withhold $200.00 every 28 days from
appellant’s continuing compensation.

1

5 U.S.C. §§ 8101-8193 (2006).

FACTUAL HISTORY
Appellant, a 63-year-old clinical nurse, sustained a right knee injury in the performance
of duty on September 13, 2003. OWCP accepted her claim for right knee strain and internal
derangement. Appellant sustained a recurrence of disability beginning March 9, 2005. OWCP
paid wage-loss compensation and placed her on the periodic compensation rolls. On October 28,
2005 appellant underwent right knee arthroscopic surgery, which OWCP authorized. She
received compensation for temporary total disability following her March 9, 2005 recurrence of
disability.
On July 1, 2010 appellant accepted a modified limited-duty job offer as a nurse. On
July 22, 2010 the employing establishment advised OWCP that she returned to work full time
effective July 20, 2010. On July 31, 2010 OWCP disbursed a periodic rolls disability payment
for the 28-day period July 4 to 31, 2010.2
On August 11, 2010 OWCP advised appellant that it was reducing her monetary
compensation based on her actual weekly earnings as a modified nurse ($1,004.85) effective
July 20, 2010. Appellant’s job paid less than what she previously earned in her date-of-injury
position.
On September 2, 2010 OWCP issued a preliminary determination finding that it overpaid
appellant $1,348.97 for the period July 20 to 31, 2010. It explained that the overpayment was
the result of receiving wage-loss compensation following her July 20, 2010 return to work.
Appellant was not considered at fault with respect to the overpayment. OWCP explained her
available options should she wish to challenge the preliminary determination and/or request
waiver of recovery of the overpayment. Additionally, it provided an overpayment recovery
questionnaire (Form OWCP-20). However, appellant did not respond within the allotted 30-day
time frame.
In a decision dated October 13, 2010, OWCP finalized its preliminary determination that
appellant received a $1,348.97 overpayment. It declined to waive recovery of the overpayment,
noting that she had not submitted any information that would justify waiver of recovery.
Additionally, OWCP imposed a repayment schedule of $200.00 to be withheld every 28 days
from appellant’s continuing compensation payments beginning October 24, 2010. Based on its
calculation, the overpayment would be fully absorbed on or about April 10, 2011.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits.3 This section of FECA provides that, if an employee returns to work and has earnings,
she is not entitled to receipt of temporary total disability benefits and actual earnings for the
same time period.4 Where there are actual earnings and the continued receipt of wage-loss
2

OWCP’s internal report of payment included the notation that appellant had returned to work on July 20, 2010.

3

5 U.S.C. § 8116.

4

See also 20 C.F.R. § 10.403(a), (c) (2010); Daniel Renard, 51 ECAB 466, 469 (2000).

2

compensation for temporary total disability for the same period, an overpayment of benefits
exists.
ANALYSIS -- ISSUE 1
In her application for review (Form AB-1) appellant acknowledged that she probably
owed OWCP some money, but she thought the $1,348.97 overpayment seemed “kind of high.”
She further indicated that she would like to know how that amount was determined. Appellant
also stated that she was not permitted to work on July 21 and 22, 2010 because of a requirement
(“CPR”) imposed by her employer, which it later waived. Presumably, she believes that she is
entitled to wage-loss compensation for OWCP for the two days her employer prohibited her from
working.
With respect to appellant’s first argument, OWCP calculated the $1,348.97 overpayment
by taking the 28-day net payment ($4,957.80) for the period July 4 to 31, 2010 and subtracting
the 16 days of disability compensation ($2,833.03) she was actually entitled to. Thus, appellant
received $2,124.77 in total disability compensation that she was not entitled to for the 12-day
period July 20 to 31, 2010. However, because her actual earnings as of July 20, 2010 were less
than her preinjury earnings, OWCP calculated her loss of wage-earning capacity as explained in
its August 11, 2010 correspondence. Based on the loss of wage-earning capacity, OWCP
determined that appellant was entitled to $775.80 for the period July 20 to 31, 2010.
Accordingly, it reduced the $2,124.77 in overpaid disability compensation by the $775.80
appellant was entitled to because of her loss in wage-earning capacity. OWCP properly declared
the balance of $1,348.97 an overpayment of benefits for the period July 20 to 31, 2010.
As to appellant’s second argument, while she claimed not to have worked on July 21 and
22, 2010, there is nothing in the record as of October 13, 2010 that would substantiate her claim
nor is there anything to suggest that her inability to work was due to her September 13, 2003
employment injury. Accordingly, the Board concurs with OWCP’s findings regarding the fact
and amount of overpayment. The Board also concurs with OWCP’s finding that appellant was
without fault.
LEGAL PRECEDENT -- ISSUE 2
An individual who is without fault in creating or accepting an overpayment is nonetheless
subject to recovery of the overpayment unless adjustment or recovery would defeat the purpose
of FECA or would be against equity and good conscience.5 Recovery of an overpayment will
defeat the purpose of FECA if such recovery would cause hardship to a current or former
beneficiary because the beneficiary from whom OWCP seeks recovery needs substantially all of
her current income, including compensation benefits, to meet current ordinary and necessary
living expenses and the beneficiary’s assets do not exceed a specified amount as determined by

5

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

3

OWCP.6 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when any individual, in reliance on such payment or
on notice that such payments would be made, relinquished a valuable right or changed her
position for the worse.7
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by OWCP.8 This information is necessary for
determining whether a waiver of recovery of the overpayment is warranted.9 The information
will also be used to determine an appropriate repayment schedule, if necessary.10 Failure to
submit the requested information within 30 days of the request shall result in denial of waiver.11
ANALYSIS -- ISSUE 2
OWCP found that appellant was not entitled to waiver of recovery essentially because
she had not submitted an overpayment recovery questionnaire (OWCP-20) with supporting
financial documentation. Although appellant received ample opportunity to submit the requisite
financial information, she did not comply with OWCP’s September 2, 2010 request. As noted, a
failure to submit the requested information within 30 days of the request shall result in denial of
waiver.12 Consequently, OWCP properly denied waiver of recovery of the $1,348.97
overpayment.
LEGAL PRECEDENT -- ISSUE 3
When an overpayment has been made to an individual who is entitled to further payments
and no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors so as to minimize any hardship.13

6

20 C.F.R. § 10.436(a), (b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (June 2009).
7

20 C.F.R. § 10.437(a), (b).

8

Id. at § 10.438(a).

9

Id.

10

Id.

11

Id. at § 10.438(b).

12

Id.

13

Id. at § 10.441(a).

4

ANALYSIS -- ISSUE 3
With respect to OWCP’s decision to deduct $200.00 every 28 days from appellant’s
continuing compensation, the Board finds that such a repayment schedule is appropriate. In her
AB-1 form, appellant claimed that a $200.00 a month deduction was hard to deal with. She also
claimed to have incurred a lot more expenses since returning to work. However, appellant did
not submit the requested financial information that might have otherwise justified a waiver of
recovery or perhaps a lesser repayment schedule. Under the circumstances, the Board finds that
OWCP reasonably imposed a repayment schedule of $200.00 every 28 days.
CONCLUSION
Appellant received an overpayment of $1,348.97 for the period July 20 to 31, 2010.
Although she was without fault in creating the overpayment, she is not entitled to waiver of
recovery. The Board further finds that OWCP reasonably imposed a repayment schedule of
$200.00 every 28 days to be withheld from appellant’s continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

